In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00356-CV
     ___________________________

            IN RE J.D., Relator




             Original Proceeding
323rd District Court of Tarrant County, Texas
       Trial Court No. 323-116115-21


   Before Bassel, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       Relator J.D. filed a petition for writ of habeas corpus and motion for

emergency relief, claiming that he is being illegally restrained by a void contempt

order. We grant him relief.

                                      Background

       The State filed a petition alleging that J.D., who is now seventeen years old,

engaged in delinquent behavior when he was sixteen years old. At a September 27,

2021 detention hearing held via Zoom, J.D. became disruptive and told the trial judge,

“F[***] you,” among other things. The trial judge summarily held J.D. in criminal

contempt and sentenced him to 180 days’ confinement in the Tarrant County Jail,

beginning after final disposition of the State’s petition to adjudicate, and a $500 fine.

       On October 19, 2021, the trial judge adjudicated J.D. guilty of engaging in

delinquent behavior and also held a disposition hearing. The trial judge sentenced J.D.

to probation until his eighteenth birthday. The trial judge made the following finding

in the disposition order: “the child is physically or mentally incapable of participating

in community service; participating in community service will be a hardship on the

child, or the child’s family[;] or the child has shown good cause that community

service should not be required.”1


       1
        Nevertheless, at the hearing the trial judge stated that he was going to require
community service and that if we were to grant J.D. relief in his habeas proceeding,
the trial judge would then assess “the maximum amount of community service hours,
which is 80.”

                                             2
      On November 3, 2021, J.D. filed a petition for writ of habeas corpus and

emergency motion for temporary relief in this court, alleging that he was still being

held in the custody of the Tarrant County Juvenile Probation Department in the

Tarrant County Juvenile Detention Center as a result of the trial court’s contempt

order. We requested a response from the State but kept J.D.’s emergency motion

pending. In its response, the State agreed with J.D. that the trial court’s contempt

order is void, and the State urged that J.D. be released from detention immediately.

We then granted J.D.’s emergency motion for temporary relief, ordering that he be

released without bond. J.D. was released the same day. We now address the merits of

the pending petition.

                                Standard of Review

      An original habeas corpus proceeding is a collateral attack on a contempt order.

Ex parte Gordon, 584 S.W.2d 686, 687–88 (Tex. 1979) (orig. proceeding). Its purpose is

not to determine the relator’s guilt or innocence but whether he has been unlawfully

confined. Id. at 688. We will issue a writ of habeas corpus if the order underlying the

contempt is void or if the contempt order itself is void. Ex parte Shaffer, 649 S.W.2d

300, 301–02 (Tex. 1983) (orig. proceeding); Gordon, 584 S.W.2d at 688. A contempt

order is void if it is beyond the power of the court to enter it or if it deprives the

relator of liberty without due process of law. Ex parte Barnett, 600 S.W.2d 252,

254 (Tex. 1980, orig. proceeding); Ex parte Gerdes, 228 S.W.3d 708, 709 (Tex. App.—

Corpus Christi–Edinburg 2006, orig. proceeding).

                                          3
                                      Analysis

      Family Code Section 54.07(c) provides that a juvenile court may “summarily”

find “a child or other person in direct contempt” for the child’s or other person’s

conduct in the judge’s presence. Tex. Fam. Code Ann. § 54.07(c). But the same

section limits the contempt punishment for a child:

      Direct contempt of the juvenile court by a child is punishable by a
      maximum of 10 days’ confinement in a secure juvenile detention facility
      or by a maximum of 40 hours of community service, or both. The
      juvenile court may not impose a fine on a child for direct contempt.

Id.

      Title 3 of the Family Code––the Juvenile Justice Code––defines a child as

someone either “ten years of age or older and under 17 years of age” or “seventeen

years of age or older and under 18 years of age who is alleged or found to have

engaged in delinquent conduct or conduct indicating a need for supervision as a result

of acts committed before becoming 17 years of age.” Id. § 51.02(2). At the time the

trial court held J.D. in contempt, J.D. was already seventeen, but he was alleged to

have engaged in delinquent conduct when he was sixteen. Thus, at the time the trial

court held J.D. in contempt, he met the second definition of a “child” for purposes of

Family Code Title 3, including the limitation on punishment in Section 54.07(c). Id.

§§ 51.02(2), 54.07(c). Because the contempt sentence went beyond that authorized by

statute, the contempt order is void. See, e.g., Barnett, 600 S.W.2d at 254; Gerdes,

228 S.W.3d at 713.



                                          4
                                   Conclusion

      Because the punishment assessed in the trial court’s contempt order exceeded

its statutory authority, the contempt order is void, and J.D. is entitled to habeas

corpus relief. Having already released J.D. on his own recognizance, we grant his

petition, vacate the trial court’s September 27, 2021 contempt order, and order J.D.

discharged from any further confinement under that order.




                                                   /s/ Mike Wallach
                                                   Mike Wallach
                                                   Justice

Delivered: November 12, 2021




                                         5